                Case 20-10553-CSS               Doc 775-5         Filed 07/10/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
In re:                                                         : Chapter 7
                                                               :
ART VAN FURNITURE, LLC, et al.,1                               : Case No. 20-10553 (CSS)
                                                               : Jointly Administered
         Debtors                             .                 :
                                                               : Hearing Date: July 24, 2020 at 1:00 p.m. (ET)
                                                               : Objection Deadline: July 17, 2020 at 4:00 p.m. (ET)
---------------------------------------------------------------x

NOTICE OF HEARING ON MOTION OF BRIXMOR HERITAGE SQUARE LLC FOR
  ENTRY OF AN ORDER (I) COMPELLING IMMEDIATE PAYMENT OF POST-
 PETITION RENTAL OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF A
  NONRESIDENTIAL REAL PROPERTY LEASE AND 11 U.S.C. § 365(d)(3); AND
      (II) ALLOWING AND DIRECTING THE IMMEDIATE PAYMENT OF
   ADMINISTRATIVE EXPENSE CLAIMS PURSUANT TO 11 U.S.C. § 503(b)(1)

        PLEASE TAKE NOTICE contemporaneously herewith, Brixmor Heritage Square LLC
filed the Motion of Brixmor Heritage Square LLC for Entry of an Order (I) Compelling Immediate
Payment of Post-Petition Rental Obligations in Accordance with the Terms of a Nonresidential
Real Property Lease and 11 U.S.C. § 363(d)(3); and (II) Allowing and Directing the Immediate
Payment of Administrative Expense Claims Pursuant to 11 U.S.C. § 503(b)(1) (the “Motion”).
Copies of the Motion were served electronically upon all parties having requested notice in these
cases pursuant to Fed. R. Bankr. P. 2002 via CM/ECF and upon the addressees set forth in the
Certificate of Service attached thereto in the manner set forth thereon.

        PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion
must be filed in writing with the Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware
19801, and served upon the undersigned counsel on or before July 17, 2020 by 4:00 p.m.
(prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that a hearing to consider approval of the Motion
will be held on July 24, 2020 at 1:00 p.m. (prevailing Eastern Time) before the Honorable
Christopher S. Sontchi via telephonic hearing.2


1
 The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I,
LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture
of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc.
(1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’ service address in
these chapter 7 cases is: 6500 East 14 Mile Road, Warren, Michigan 48092.

2
  In order to participate in the hearing, parties are required to make arrangements through CourtCall by telephone
(888-882-6878) or by facsimile (866-533-2946).
           Case 20-10553-CSS   Doc 775-5   Filed 07/10/20   Page 2 of 2




     PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS TO THE MOTION
ARE TIMELY FILED, SERVED AND RECEIVED IN ACCORDANCE WITH THIS NOTICE,
THE COURT MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT
FURTHER NOTICE OR A HEARING.

Dated: July 10, 2020
Wilmington, Delaware

                                   /s/ Leslie C. Heilman________________
                                   Leslie C. Heilman (DE No. 4716)
                                   Laurel D. Roglen (DE No. 5759)
                                   BALLARD SPAHR LLP
                                   919 N. Market Street, 11th Floor
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 252-4465
                                   Facsimile: (302) 252-4466
                                   E-mail: heilmanl@ballardspahr.com
                                             roglenl@ballardspahr.com

                                   Counsel for Brixmor Heritage Square LLC




                                      2
